DETAILED ACTION
Claims 1-23 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 17, 2019 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Garrett Davis (Reg. No. 32,023) on February 18, 2021.
Title has been amended as follows: delete the words “Process to obtain”.
Abstract has been amended as follows. 
line 1: delete the words “Process for obtaining random” and insert ---Random---;
line 3: after the word “initiator” insert ---were described---.
Specification has been amended as follows:
lines 1-2: after the words “filed April 24, 2014,” insert ---, now U.S. Patent 10,584,048---.

Claim 13, line 5: after the words “the step of adding” delete the words “a copolymer” and insert ----the copolymer of claim 1---; after the word “reservoir” delete the words “in an amount sufficient”.
Claim 13, line 7: after the word “pipelines” insert period and delete the remaining part of the claim. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims are allowable over the closest references: Hernandez et al. (U.S. Patent Application Publication 2016/0177171 A1 or U.S. Patent 10,190,036), Durant et al. (U.S. Patent Application Publication 2011/0224393 A1 or U.S. Patent 8,420,758), Li (CN 101830571 A), Hen (U.S. Patent 5,089,150), and Hale (U.S. Patent 4,728,445).
Hernandez discloses the obtaining and using of multifunctional foaming compositions with wettability modifying, corrosion inhibitory and inhibitory/dispersants mineral scale properties with high stability in environments of high temperature, high pressure and tolerance to high concentrations of divalent ions such as calcium, magnesium, strontium and barium. The multifunctional foaming compositions are obtained from the combination of supramolecular complexes resulting from interactions of alkyl amido propyl hydroxysultaines and/or alkyl amido propyl betaines and/or alkyl 
Durant discloses a method of polymerization comprising: 
(a) supplying a monomer having one or more of the following structures:

    PNG
    media_image1.png
    704
    608
    media_image1.png
    Greyscale

wherein R1 and R2 are selected from a hydrogen atom or an alkyl group or an aromatic group, or a cyclic alkyl group or a polyether, and combinations thereof and R3 is selected from an alkyl group, aromatic functionality, heteroaromatic functionality, 1 and R2 are a hydrogen atom to provide carboxylic acid functionality; 
(b) combining at least one of monomers (I), (II) and/or (III) with a solvent and partially neutralizing the carboxylic acid functionality at a level of 25.0 mole % to 85.0 mole % for each mole of carboxylic acid functionality present to provide a monomer/solvent polymerizing media having an exposed surface area (SAPM) and a density (DPM); 
(c) polymerizing said monomers to provide an exothermic heat of polymerization (ΔHp) and allowing said solvent to evaporate to provide an endothermic heat of vaporization (ΔHv) wherein ΔHp and ΔHv maintain the temperature of said polymerization at 500C to 1500C; 
(d) increasing the SAPM and decreasing DPM and maintaining the temperature of said polymerization at 500C to 1500C (claim 1).
Li discloses a scale inhibitor (claim 1) comprising a random terpolymer of itaconic acid, maleic anhydride, and a sulfonate, polymerized in water in the presence of redox initiator comprising hydrogen peroxide and catalyst comprising ammonium ferrous sulfate (claims 1-10, page 3, line 1 through page 4, line 12). The initiator is added in a slow dropping manner (claim 10; page 4, lines 16-17). Examples of the polymer production discloses that itaconic acid, maleic anhydride and comonomer are dissolved in water, further comprising ammonium ferrous sulfate and hydrogen peroxide. The reaction mixture is stirred at a temperature from 60-90°C under radiation to obtain the polymer (Examples 1-4). 

Hale discloses composition comprised of
(a) an aqueous base,
(b) a clayey material suspended in said aqueous base,
(c) a water-soluble sulfonated styrene-itaconic acid copolymer having a pre-sulfonation molecular weight of about 500 to about 10,000,

the combined total weight of the polymers of (c) and (d) present in the composition being in the range of about 0.05 to about 10.0 pounds per barrel of composition and the weight ratio of the polymer of (c) to the polymer of (d) being in the range of about 90:10 to about 5:95, wherein the ratio of sulfonated styrene units to itaconic acid units is about 100:1 to 1:100 (claims 1-3).
	However Hernandez et al., Durant et al., Li, Hen, and Hale do not disclose or fairly suggest the claimed copolymer obtained from a monomer mixture consisting of itaconic acid and/or its isomers and sodium alkenyl sulfonates, wherein said copolymer has the following structural formula:


    PNG
    media_image2.png
    267
    513
    media_image2.png
    Greyscale

where: R1 is --H or –CH3, R2 is --H, --CH2COOH, or COOH, R3 is –CH2COOH, or H, R4 is H, R5 is --H or –CH3, R6 is –SO3Na, --CH2SO3Na, 
3)2CH2SO3Na, or C6H4SO3Na, n is between 2 to 75, as per instant claim 1.
6.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Hernandez et al., Durant et al., Li, Hen, and Hale to render the present invention anticipated or obvious to one of ordinary skill in the art.
7.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								
/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762